Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO ARGUMENTS
Applicant arguments filed (08/30/2021) have been carefully considered. After carefully reviewing applicant arguments, prior art references and claim limitations, examiner submits arguments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 & 11, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1 & 11 that includes 
Claim 1:
…
“
A method for screening whether to modify content, the method comprising: identifying content associated with an entity; extracting one or more objects of the content; generating for each of the one or more objects a signature; comparing each signature to a database of reference signatures; determining information about what is depicted in the content based on the comparison of each signature; determining a publication status of the content; generating a content modification flag based on the information about what is depicted in the content and based on the publication status, wherein the content modification flag indicates whether the content is suitable for content modification; and storing the content modification flag in data storage, wherein the content modification flag is linked to the content.
”
Claim 11:
…
“
A system for screening whether to modify content, the system comprising: data storage configured to store data; and control circuitry coupled to the data storage and configured to: identify content associated with an entity; extract one or more objects of the content; generate for each of the one or more objects a signature; compare each signature to a database of reference signatures; determine information about what is depicted in the content based on the comparison of each signature; determine a publication status of the content; generate a content modification flag based on the information about what is depicted in the content and based on the publication status, wherein the content modification flag indicates whether the content is suitable for content modification; and store the content modification flag in the data storage, wherein the content modification flag is linked to the content.
”
Regarding dependent claims 21-30 these claims are allowed because of their dependence on independent claims 1 & 11 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661